Per Curiam : The only question presented by this record is, whether a court of chancery will entertain jurisdiction of a bill to enjoin the collection of a less sum than twenty dollars, which a constable was proceeding to collect upon an execution issued by a justice, as the balance due upon a judgment. It is urged in support of the bill, that it does not fall within the provisions of the 8th section of the chapter of injunctions, because the judgment was originally for more than twenty dollars. However that may be, it clearly does fall within the 29th section of the chapter of the Revised Statutes, entitled “ Courts,” which gives jurisdiction to the Circuit Court over all matters in common law and chancery, where the debt or demand does not exceed twenty dollars. It is true the complainant here is not, strictly, seeking to enforce a debt or demand, but the case, nevertheless, falls within the purview of the law. The object of the legislature (and it was a very proper one) was to prevent the higher courts from being opened to petty litigation, in regard to sums of trifling magnitude. The Circuit Court properly dismissed the bill. Decree affirmed.